Citation Nr: 1721249	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-36 162	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected spinal disability.  

2.  Entitlement to service connection for a right foot and ankle disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1974 to July 1982 and May 1985 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Atlanta, Georgia certified this case to the Board on appeal.  

This case was previously before the Board in August 2015.  At that time, the Board reopened each issue on appeal, and remanded them for further development.  The case has since been returned to the Board for appellate review.  

While on remand, in a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) awarded service connection for cervical strain, spinal arthritis, sinusitis, and bilateral upper extremity radiculopathy.  Effective September 25, 2007, the AOJ assessed a 10 percent initial evaluation for cervical strain, a 10 percent initial evaluation for spinal arthritis, and a noncompensable initial evaluation for sinusitis.  Effective October 29, 2015, the AOJ assessed a 20 percent initial evaluation for radiculopathy in each upper extremity. 

The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the AOJ's initial ratings or effective dates.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's February 2016 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's August 2010 substantive appeal, he requested a Travel Board Hearing before a Member of the Board in connection with his claim.  The record indicates that a February 2015 Travel Board Hearing was scheduled, and that the Veteran failed to appear.  However, there is no indication in the electronic claims file that he was ever actually notified of that hearing.  There is also no indication that the Veteran has ever withdrawn his hearing request.  As Travel Board hearings are scheduled at the RO, a remand to that office is required.  


Accordingly, the case is REMANDED for the following action:


The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board Hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

